50 N.Y.2d 898 (1980)
The People of the State of New York, Respondent,
v.
Nelson Allen, Appellant.
Court of Appeals of the State of New York.
Argued May 2, 1980.
Decided June 10, 1980.
Stewart E. Sterk for appellant.
Carl A. Vergari, District Attorney (Lois A. Cullen and Gerald D. Reilly of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*899MEMORANDUM.
The order of the Appellate Division should be affirmed for the reasons stated in the opinion by Presiding Justice MILTON MOLLEN at the Appellate Division. In addition we would note that we do not agree with the defendant that every error which improperly curtails a defendant's right to cross-examine a prosecution witness with respect to prior criminal acts is per se reversible error. That would be particularly inappropriate in cases such as this, where the witnesses' prior criminal history was extensively explored on cross-examination although not totally or definitively set forth as the defendant may have wished.
Order affirmed in a memorandum.